Citation Nr: 0731242	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  99-11 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected gouty arthritis, currently evaluated 60 percent 
disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from December 1974 to April 
1975 and from January 1976 to September 1977. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

In a February 1981 rating decision, service connection was 
granted for gouty arthritis; a noncompensable (zero percent) 
disability rating was assigned.  In an October 1982 rating 
decision, a 20 percent disability rating was assigned for 
gouty arthritis.  In a February 1990 rating decision, a 40 
percent disability rating was assigned for gouty arthritis.  

In a March 1999 rating decision, a rating in excess of 40 
percent for gouty arthritis was denied.  The veteran 
perfected an appeal of that denial.  In a December 2000 Board 
decision, a rating in excess of 40 percent for gouty 
arthritis was denied.  The veteran appealed the Board's 
December 2000 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a June 2003 memorandum 
decision, the Court vacated the Board's decision and remanded 
this case to the Board.  
In December 2003, the Board remanded the claim for further 
development.  In a February 2005 supplemental statement of 
the case (SSOC), the RO assigned a 60 percent disability 
rating for gouty arthritis.  This issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In December 2003, the Board remanded a claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  In a February 2005 rating decision, 
TDIU was granted effective June 8, 1998.  To the Board's 
knowledge, the veteran has not disagreed with the effective 
date.  This matter has accordingly been resolved and is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

In a July 2005 rating decision, claims of entitlement to an 
automobile and adaptive equipment or for adaptive equipment 
only, a special home adaptation grant, and specially adapted 
housing were denied.  In a July 2007 rating decision, 
entitlement to special monthly compensation based on the need 
for aid and attendance or housebound status was denied.  To 
the Board's knowledge, the veteran has not disagreed with 
those determinations.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded.

Reasons for remand

VA examination

The veteran in a March 2006 statement asserted that he could 
not dress himself or feed himself during flare-ups of his 
service-connected gouty arthritis.  While this assertion is 
similar to one made by the veteran's mother in a January 2000 
statement, the Board believes that under the circumstances 
here presented, a current medical examination for the 
veteran's gouty arthritis is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination].



Social Security Administration records

The report of the October 2004 VA examination reflects that 
the veteran "is currently on disability."  The report of 
the October 2004 VA examination, page 1.  Under these 
circumstances, it must be determined whether the veteran is 
receiving 
Social Security (SSA) disability benefits.  If so, such 
records should be obtained. See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].

Additional evidence

Subsequent to the latest SSOC, the RO received additional VA 
treatment records dated from 2005 to 2007 that are pertinent 
to the veteran's claim.  The veteran has not waived agency of 
original jurisdiction (AOJ) consideration of this evidence.  
See 38 C.F.R. § 20.1304 (2006).  This remand will enable the 
AOJ to consider these newly submitted medical records.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the current 
severity of his service-connected gouty 
arthritis.  The examiner should 
specifically indicate whether the gouty 
arthritis symptomatology includes 
constitutional manifestations associated 
with active joint involvement and whether 
the symptomatology associated with gouty 
arthritis is totally incapacitating.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  VBA should contact the veteran and 
ask him whether he is receiving Social 
Security disability benefits or other 
disability benefits.  Depending on the 
response of the veteran, VBA should 
contact the Social Security 
Administration or other benefits 
administrator in order to obtain, if 
available, any medical records pertaining 
to the veteran.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim, with consideration of recent VA 
treatment records.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

